Citation Nr: 0105609	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  00-01 857	)	DATE
	)
	)
                                   
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to recognition as a surviving spouse for the 
purpose of eligibility for Dependency and Indemnity 
Compensation (DIC).


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to May 
1969.  The veteran died on May [redacted], 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in the Indianapolis, Indiana.

The appellant is seeking recognition as the surviving spouse 
of the veteran for the purpose of entitlement to DIC 
benefits.  As discussed in detail below, a similar claim for 
recognition as the surviving spouse of the veteran was denied 
by the RO in an April 1970 administrative decision.  Since 
the appellant did not appeal that decision, the RO's April 
1970 denial became final.  38 U.S.C.A. § 7105 (2000); 38 
C.F.R. § 20.1103 (2000).

Normally, a claim that has been the subject of a final 
decision cannot be reopened unless new and material evidence 
is presented.  38 U.S.C.A. § 5108 (West 1991). Therefore, in 
light of previous RO decision denying the appellant's claim, 
the Board has considered whether the issue currently on 
appeal would be more appropriately characterized as an 
attempt to reopen a previously denied claim pursuant to 38 
U.S.C.A. § 5108.  However, in this appeal, Public Law 105-
178, which was signed into law in June 1998, allows for the 
reinstatement of eligibility for DIC benefits because she is 
divorced from her second husband.  See Transportation Equity 
Act for the 21st Century, Pub. L. No. 105-178 § 8207, 112 
Stat. 495 (June 9, 1998) (codified at 38 U.S.C.A. § 1311(e)).  
In essence, the Board believes that the appellant's claim is 
based on a new and different theory of entitlement that could 
not have been raised at the time of the RO's April 1970 
decision.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993) 
(holding that change in law or regulations may serve as a 
basis for a new claim or a new cause of action).

In light of the above mentioned change in the law, the Board 
will not address the matter of whether new and material 
evidence has been presented to reopen the claim, which was 
denied in April 1970.  Instead, the Board will proceed, as 
the RO did, to a review of the appellant's claim on a de novo 
basis.  


FINDINGS OF FACT

1.  The veteran and the appellant were married in March 1967, 
and the appellant was the veteran's lawful spouse at the time 
of his death in May 1969.

2.  The veteran and the appellant were separated from August 
1967 until his death in May 1969.

3.  The appellant cohabited with the veteran from the date of 
marriage until the date of their separation, which was 
procured by the veteran without fault of the appellant.

4.  The appellant remarried in 1973 and was granted a divorce 
in February 1987.


CONCLUSION OF LAW

The requirements for recognition of the appellant as the 
veteran's surviving spouse for purposes of eligibility for 
Dependency and Indemnity Compensation have been met.  
38 U.S.C.A. § 101(3), 103, 1311, 5107, 7104(c) (West 1991 & 
Supp. 2000); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.1(j), 
3.50, 3.53, 3.205 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1970, the RO denied the appellant's claim for DIC 
benefits as the surviving spouse of the deceased veteran.  At 
that time, the RO determined that the appellant had been at 
fault in the August 1967 separation between her and the 
veteran.  The appellant did not appeal that determination; 
accordingly, the RO's April 1970 denial became final.  38 
U.S.C.A. § 7105(b).

In a December 1999 decision, the RO affirmed its earlier 
denial, noting that the appellant was given 60 days in 1970 
to furnish evidence to support her claim and that she had not 
submitted any evidence.  In a January 2000 supplemental 
statement of the case (SSOC), the RO reopened the appellant's 
claim but affirmed its earlier denial, determining that the 
claim lacked legal merit.

Following the December 1999 denial, the provisions of 
38 U.S.C.A. § 5107 were substantially revised by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  As the revised version of 38 U.S.C.A. 
§ 5107 eliminates the "well-grounded claim" requirement, 
this revision is more favorable to the claimant than the 
former provisions of 38 U.S.C.A. § 5107 (West 1991) and is, 
therefore, applicable under Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  The VCAA also provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.
    
After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's claims have been 
properly developed to the extent possible.  In this regard, 
the Board observes that the only evidence of record 
contradicting the appellant's statements were made by the 
appellant's father-in-law, who was not a disinterested party 
and who died in 1991.  Where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  Thus, in light of the Board's 
decision in this case and the appellant's mother's statement, 
it will not require the RO to make a field investigation.

The Board also notes that the January 2000 SSOC informed the 
appellant of applicable regulations and, in light of the 
Board's action, there has been no prejudice to the appellant 
nor has her procedural rights been abridged, and the Board 
will proceed with appellate review.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

At the time of the RO's April 1970 denial, the evidence of 
record included: the May 1969 claim for death benefits filed 
by the veteran's father on behalf of the veteran's son, 
noting that the appellant had left with another man and was 
still living with him; the appellant's June 1969 claim for 
death benefits; the veteran's parents' separate claims for 
death benefits; the birth certificate for the appellant's and 
veteran's son born in April 1965 before their marriage; the 
veteran's and appellant's March 1967 marriage certificate; a 
May 1969 report of casualty, noting the appellant as the 
veteran's wife and next of kin; a copy of the investigation 
report of the veteran's death received in June 1969; juvenile 
court orders dated in May 1965 establishing the veteran's 
paternity and ordering him to pay support for his son; an 
August 1969 statement from the veteran's father that he had 
custody of the veteran's son; an August 1969 RO decision 
indicating that the veteran was not of sound mind at the time 
he shot himself in April 1969 resulting in his death in May 
1969; a September 1969 administrative decision denying the 
veteran's father's claim for DIC because his income exceeded 
the statutory limitation for payment of DIC benefits; and 
February 1970 statements from the appellant's sister, an 
acquaintance of both the appellant and the veteran, and the 
appellant.  

The evidence associated with the claims file after the RO's 
April 1970 decision includes: copies of letters from the 
veteran to the mother of his illegitimate daughter born after 
his death, which acknowledged an unborn child soon to be born 
of the veteran; copies of the appellant's May 1973 marriage 
certificate to J. L. B. and her February 1987 divorce decree 
ending her marriage to J. L. B.; a January 2000 statement 
from the appellant's mother indicating that the veteran and 
the appellant were married in 1967, that they had lived with 
her for a while and that the veteran moved out and moved in 
with his father because there were so many people living in 
her house; and various statements from the appellant.

The appellant contends that she is entitled to DIC benefits 
as the veteran separated from her because of the crowded 
conditions in her parents' house and his possessiveness.  She 
contends further that the veteran had been seeing another 
woman after he abandoned the appellant.  She does not assert 
that she and the veteran reconciled prior to his death.

Dependency and indemnity compensation (DIC) is a payment made 
by the VA to a surviving spouse, child or parent because of a 
service-connected death occurring after December 31, 1956.  
38 U.S.C.A. § 101(14) (West 1991); 38 C.F.R. § 3.5(a)(1) 
(2000). 

A "surviving spouse" of a veteran may be eligible to receive 
DIC benefits.  Except as provided in 38 C.F.R. §  3.52, a 
"surviving spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), who was the spouse of the veteran at the time of 
the veteran's death, and: (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and (2) except as provided in 
38 C.F.R. § 3.55, has not remarried or has not since the 
death of the veteran and after September 19, 1962, lived with 
another person of the opposite sex and held himself or 
herself out openly to the public to be the spouse of such 
other person.  See 38 C.F.R. § 3.50.  The statement of the 
surviving spouse as to the reason for the separation will be 
accepted in the absence of contradictory information.  

VA regulations provide that a recognized marriage is defined 
as one which is valid under the law of the place where the 
parties resided at the time of marriage, or the law of the 
place where the parties resided when the right to benefits 
accrued. 38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  The 
appellant has the burden to establish her status as a 
claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing 
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  In determining whether there was 
continuous cohabitation, the statements of the surviving 
spouse as to the reason for the separation will be accepted 
in the absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).  
State laws will not control in determining questions of 
desertion; however, due weight will be given to findings of 
fact in court decisions made during the life of the veteran 
on issues subsequently involved in the application of this 
section.  38 C.F.R. § 3.53(b).  Due weight will be given to 
findings of fact in state court decisions made during the 
life of the veteran on issues subsequently involved in the 
application of 38 C.F.R. § 3.50.  See 38 C.F.R. § 3.53(b).

The United States Court of Appeals for Veterans Claims 
(Court) has determined that 38 U.S.C.A. §101(3) and 38 C.F.R. 
§ 3.50(b)(1) set forth a two-part test to determine whether a 
spouse will be deemed to have continuously cohabited with the 
veteran when there has been a separation.  The spouse must 
not only be free of fault at the time of the separation, but 
it must be found that the separation "was due to the 
misconduct of, or procured by, the veteran."  In assessing 
the reasons for a separation between a veteran and his or her 
spouse, fault or the absence of fault is to be determined 
based on an analysis of conduct at the time of the 
separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Before November 1990, the provisions of 38 U.S.C.A. § 103(d) 
and 38 C.F.R. 
§ 3.55(a)(4) allowed for reinstatement of VA death benefits 
to surviving spouses whose benefits had been terminated 
because of remarriage, if that remarriage was terminated by a 
death, divorce, annulment, or if the remarriage was declared 
void. Those provisions also allowed for reinstatement of VA 
death benefits to a surviving spouse whose benefits had been 
terminated because the surviving spouse had been living with 
another person and holding himself or herself out openly to 
the public as that person's spouse, if that spouse ceased 
living with that other person and holding himself or herself 
out openly to the public as that person's spouse.  These 
provisions were amended by the Omnibus Budget Reconciliation 
Act of 1991, Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 
(Nov. 5, 1990), to create a permanent bar to reinstatement of 
VA death benefits for those surviving spouses whose 
disqualifying relationship had been terminated and whose 
claim for reinstatement of benefits was not filed before 
November 1, 1990.  This statutory bar was later amended to 
allow reinstatement of VA death benefits for those surviving 
spouses whose disqualifying remarriages were terminated by a 
divorce proceeding that had been initiated prior to November 
1, 1990.  See Veterans Benefit Act of 1992, Pub. L. No. 102- 
568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

As noted above, on June 9, 1998, Section 8207 of HR 2400 
(Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of DIC to a surviving spouse.  Section 1311(e)(1) provides 
that remarriage shall not bar a surviving spouse's 
eligibility for DIC if the remarriage is terminated by death, 
divorce, or annulment (unless VA determines that divorce or 
annulment was secured through fraud or collusion) and 
38 C.F.R. 
§ 1311(e)(2) provides that DIC is not barred if a surviving 
spouse ceases living with another person and holding himself 
or herself out openly to the public as that person's spouse.  
In effect, subsection (e) of Section 8207 reinstates the pre-
1990 rules for the reinstatement of eligibility for DIC 
benefits under 38 U.S.C.A. § 1311, setting out that a 
surviving spouse who remarries after the death of a veteran 
can be reinstated as surviving spouse, for the purposes of 
being eligible for DIC benefits, when that subsequent 
marriage terminates.

However, by its express terms, the amendment made by Section 
8207 only applies to restoration of eligibility for DIC.  See 
Pub. L. No. 105- 178 § 8207, 112 Stat. 495 (June 9, 1998); 
see also VA General Counsel Precedent Opinion 13-98 
(September 13, 1998) (holding that a surviving spouse who 
regains eligibility for dependency and indemnity compensation 
under 38 U.S.C. § 1311(e), as added by section 8207 of the 
Transportation Equity Act for the 21st Century, Pub. L. No. 
105-178, § 8207, 112 Stat. 107, 495 (1998), either upon the 
termination of remarriage by death, divorce, or annulment, or 
upon the cessation of living with another person and holding 
himself or herself out openly to the public as that person's 
spouse, does not regain eligibility for medical care under 
the Department of Veterans Affairs Civilian Health and 
Medical Program (CHAMPVA), for dependents' educational 
assistance, or for loan guaranty benefits).

A marriage certificate reveals that the veteran and the 
appellant were married in March 1967.  A DD 1300, Report of 
Casualty, dated June 18, 1969, reflects that the veteran died 
on May [redacted], 1969, while on active duty, and listed the 
appellant as his wife and adult next of kin.  An informal 
investigation by the Navy into the circumstances surrounding 
the veteran's death, received by the RO in June 1969, shows 
that his death was due to a self-inflicted gunshot wound.

On a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by Widow or Child, completed in 
June 1969, the appellant indicated that she was the veteran's 
widow.  She reported that she had married the veteran in 
March 1967 in Tennessee and was married to him until his 
death but that they had separated because they "could not get 
alon[g]."

In subsequent statements in support of her 1969 and 1999 
claims, the appellant reported that the veteran lived with 
her at her parents' house from the date of their marriage 
until August 1967, when the veteran moved out and moved in 
with his father.  According to the appellant, they looked at 
things differently and she did not think either of them was 
ready for marriage.  The appellant related that the veteran 
became quite possessive in his behavior after their marriage 
and would not let her leave the house without him.  Moreover, 
she noted that they were living in a very crowded house with 
her parents as they could not save enough money to get their 
own place.  The appellant stated that they continued to see 
each other after he moved out but that they did not intend to 
live together anymore, since the veteran had found another 
woman and was planning to file for a divorce upon his return 
from Vietnam.  

In a January 2000 statement, the appellant indicated that she 
had just recently found out that her father-in-law told VA 
that the veteran and she had separated because she had left 
with another man.  The appellant stated this was not at all 
true and that she was surprised that he would say this as he 
was such a good person and would take care of her son (and 
his grandson) while she tried to work as he only lived a few 
houses away.  As her son was his first grandson and she was 
living with her child from a previous liaison and her parents 
in a crowded home, the appellant gave into her father-in-
law's request and let him keep her son.  According to the 
appellant, she was at her father-in-law's house often and her 
son spent about as much time with her as he did with his 
grandfather.  Even after the veteran's death, she and her 
father-in-law remained good friends and when he died in 1991 
she attended his funeral.  The appellant noted that if her 
father-in-law actually wrote the above statement on a VA 
application, she believed that if he were alive today that he 
would tell the truth -- that she was not living in her 
parents' home with another man -- and he knew it because he 
came over often.  She added that if she had wanted to live 
with another man, her parents would certainly not have 
allowed it.

In a February 1969 statement, an acquaintance indicated that 
the appellant and veteran had lived together about six months 
at the appellant's parents' house and then the veteran had 
moved in with his father.  She related that she had known 
both of them for sometime, that the veteran was very jealous 
and that was the reason for their separation.  A statement 
from the appellant's sister confirmed that the separation was 
because the veteran did not like for her to go places without 
him among other things.  The appellant's mother, in a January 
2000 statement, noted that the veteran and her daughter have 
lived together in her house after their marriage because of 
limited funds and that there were so many people living in 
her house that the veteran moved out and lived with his 
family.

In an October 1968 letter from Vietnam to B. J. H., the 
veteran stated that he was going to get a divorce and that he 
would be able to marry her in a year and signed it your 
future husband.  In another letter to B. J. H. dated in March 
1969, the veteran acknowledges that he was the father of B. 
J. H.'s expectant child.

Evidence of record reveals that the appellant remarried in 
1973 and that she later filed for divorce.  A final decree of 
dissolution of marriage was signed and filed in the Civil 
Court of Marion County Superior Court, Indiana, on February 
2, 1987, finding the marriage was irretrievably broken.

The Board finds that the veteran and appellant were married 
in March 1967 and that weight of the evidence shows that the 
veteran abandoned the appellant in August 1967.  Therefore, 
at the time of the veteran's death, the appellant and the 
veteran were married.  Moreover, the weight of the evidence 
shows that the separation was procured by the veteran without 
any fault of the appellant.  The Board notes the appellant's 
father-in-law's statement about her leaving the veteran for 
another man and residing with him at her parents' house.   
However, this evidence is outweighed by the appellant's 
mother's statement that the veteran lived in her house (the 
address given by the father-in-law as the one where the 
appellant supposedly went to live with another man) and later 
moved in with his father, the veteran's own letters, and the 
appellant's recent statements in support of her claim.  It is 
also pertinent to note that the veteran's father was not a 
disinterested party in the outcome of the decision to grant 
or deny the appellant widow's benefits, because a parent can 
only receive such benefits when there is no eligible widow.   
See 38 U.S.C.A. § 1315.  Thus, the Board finds that the 
evidence supports the appellant's statements as to the reason 
for the separation.  

Accordingly, the Board finds that the evidence indicates that 
the separation of the veteran and appellant was procured by 
veteran without the fault of the appellant.  See Gregory, 5 
Vet. App. at 112.  Although the appellant remarried, it is 
not a bar to eligibility for DIC benefits because she later 
divorced.  See 38 C.F.R. § 3.55 (providing for reinstatement 
of DIC benefits eligibility based upon terminated marital 
relationships).   In light of the foregoing analysis, the 
Board finds that the appellant qualifies as the surviving 
spouse of the veteran for the purpose of eligibility for DIC 
benefits.


ORDER

Entitlement to recognition as a surviving spouse of the 
veteran for the purpose of eligibility for DIC benefits is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

